 1

 2

 3                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 4                                      AT SEATTLE

 5
          KELLY KUNACK,
 6                                  Plaintiff,
                                                             C18-214 TSZ
 7               v.
                                                             MINUTE ORDER
 8        THE BOEING COMPANY,
 9                                  Defendant.

10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:
             (1)   The Court has reviewed Defendant The Boeing Company’s Response to
12
     Plaintiff’s Motion to Withdraw and to Postpone Deadlines, docket no. 32, and ORDERS
     as follows:
13
           (a)        The Court will extend certain deadlines as follows: Discovery completed
14                    by 6/14/2019;
15         (b)        The Parties are ORDERED to appear for a Status Conference on May 29,
                      2019, at 11:00 a.m.; and
16
           (c)        The Clerk is DIRECTED to mail this Minute Order and Defendant’s
17                    Response, docket no. 32, to Plaintiff at 14804 SE 170th St., Renton, WA
                      98058.
18
          (2)         The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.
           Dated this 9th day of May, 2019.
20
                                                         William M. McCool
21                                                       Clerk
22                                                       s/Karen Dews
                                                         Deputy Clerk
23

     MINUTE ORDER - 1
